DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed April 2, 2021. In virtue of this communication, claims 18 and 20-26 are currently patentable. 

Allowable Subject Matter
Claims 18 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Chew et al. US 20170084231 Al in view of Tan et al. US 20160337570 Al discloses a transparent display with an additional sensor guard region. A display 146 which may be transparent in any of the ways described herein has a camera or image sensor 142 behind the display. While only one camera is shown, there may be many more in any desired configuration or arrangement. As in the example of FIG. 2, there is also a sensor region 148 of the display surrounding the camera. The sensor region is switched to a transparent state when the camera is active.] In addition, there is a guard region 144 of the display 146 surrounding the sensor region 142. In some embodiments, this outer section of the display surrounding the sensor region is also set to a different guard state when the camera is in operation. This section does not need to be transparent because the sensor is not imaging through this region. Instead, the guard region is set to a guard state that has reduced brightness or contrast during camera operation. This further reduces the amount of stray light generated by the display that may enter the camera sensor. Illumination generated by the guard region could be reflected from surfaces near this region or be radiated laterally from this outer section and then interfere with a camera sensor during image acquisition. However, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624